 Case: 4:21-cv-00061-AGF Doc. #: 27 Filed: 09/13/21 Page: 1 of 1 PageID #: 148




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 JESSE BELL,                                  )
                                              )
               Plaintiff,                     )
                                              )
        v.                                    )           No. 4:21-cv-00061-AGF
                                              )
 JEFFERSON COUNTY SHERIFF                     )
 DEPARTMENT, et al.,                          )
                                              )
               Defendants.                    )

                              MEMORANDUM AND ORDER

       This matter is before the Court upon review of the record. On August 27, 2021,

Defendants filed a motion to stay this case pending the resolution of two related criminal

proceedings. (Doc. No. 20). Plaintiff, who is appearing pro se, has not responded to the

motion and the time to do so has passed. Additionally, the Court notes the deadline to

provide initial disclosures is September 20, 2021. (Doc. No. 18). The Court will stay the

deadline and re-set it after Defendant’s Motion to Stay is resolved.

       Accordingly,

       IT IS HEREBY ORDERED that on or before September 27, 2021, Plaintiff shall

show cause why Defendants’ Motion to Stay should not be granted.

       IT IS FURTHER ORDERED that the deadline to provide initial disclosures is

STAYED until the court has issued a ruling on the motion to stay.


                                          AUDREY G. FLEISSIG
                                          UNITED STATES DISTRICT JUDGE
Dated this 13th day of September 2021.
